              Case 2:21-cv-00009-RSL Document 11 Filed 02/23/21 Page 1 of 1



 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 8

 9
      NASREEN BHATTI
10
                                    Plaintiff,
                                                                  No. C21-009RSL
11
                     vs.
                                                                  ORDER REFERRING CASE FOR
12
      FRED HUTCHINSON CANCER RESEARCH                             SETTLEMENT CONFERENCE
      CENTER,
13
                                    Defendant.
14

15          The Court has appointed United States Magistrate Judge Michelle L. Peterson to act as

16   settlement judge in this matter. The Court hereby directs counsel to contact Judge Peterson’s In-Court

17   Deputy, Tim Farrell at Tim_Farrell@wawd.uscourts.gov, to schedule the conference in this matter.

18
            DATED this 23rd day of February, 2021.
19

20                                               A
                                                 Robert S. Lasnik
21                                               United States District Judge

22

23

24

25

26   ORDER OF REFERENCE
